Title: To Benjamin Franklin from Benjamin Franklin Bache, 30 May 1783
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


          
            My Dear Grand Papa
            Geneva 30 May 1783
          
          I have receiv’d the 24 May your kind letter dated the 2 and Mme Montgomery’s which was inclosed in it,
            By Mr Ridley Conductor of the young Morris’s as well as the medal you please to Send me
            you Refuse me a wacth I dont Insist on asking it no more. I thought that I could obtain one for 2 reasons
            1° Every Boy of my Society has one or gold or at lest Silver they ar of my age Me.
            Cramer’s Son that is not as old as me
            has a gold one I talk to Mr Marignac about it he told me I did Very well Because I would
            find Very good watch’s at Geneva but si [if] you Beleive one would not serve me I have
            nothing more to say having had the fever and not being yet very well I pray you to
            excuse the schortness of my letter.
          Beleive me for ever Your most Dutiful and affectionate Grand Son
          
            B. Franklin B
            Mr Marignac’s Family & Johonnot present their Respects.
          
         
          Addressed: Dr. Benjamin Franklin /
            Passy
          Notation: B. F. B. to Dr. Franklin
            Geneva, May 30— ’83
        